DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 11/30/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 2-3, 6-13 are objected to because of the following informalities:  
Claim 2 does not end with a period.  See MPEP 608.01(m).
Claims 3, 6-13 are dependent on Claim 2, and hence inherit the deficiencies of Claim 2.  
Appropriate correction is required.

Double Patenting
     A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
     A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
     Claim 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 1 of prior U.S. Patent No. 10895712. This is a statutory double patenting rejection.
     Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 2 of prior U.S. Patent No. 10895712. This is a statutory double patenting rejection.
     Claim 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 5 of prior U.S. Patent No. 10895712. This is a statutory double patenting rejection.
     Claim 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 6 of prior U.S. Patent No. 10895712. This is a statutory double patenting rejection.
     Claim 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 7 of prior U.S. Patent No. 10895712. This is a statutory double patenting rejection.
     Claim 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 8 of prior U.S. Patent No. 10895712. This is a statutory double patenting rejection.
     Claim 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 9 of prior U.S. Patent No. 10895712. This is a statutory double patenting rejection.
     Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 10 of prior U.S. Patent No. 10895712. This is a statutory double patenting rejection.
     Claim 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 11 of prior U.S. Patent No. 10895712. This is a statutory double patenting rejection.
     Claim 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 12 of prior U.S. Patent No. 10895712. This is a statutory double patenting rejection.
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
     The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
     Claims 1, 4-5, 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10895712.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-14 of U.S. Patent No. 10895712 similarly claims and discloses an optical device (See Claim 1) comprising a first lens frame that holds a first focus lens for focusing a subject image and is moved in a direction of an optical axis of the first focus lens (See Claim 1, lines 2-4); a second lens frame that is disposed so as to be spaced from the first focus lens in the direction of the optical axis, holds a second focus lens for focusing the subject image, and is moved in the direction of the optical axis (See Claim 1, lines 5-8); a blur-correction lens frame that holds a blur-correction lens disposed between the first focus lens and the second focus lens and is moved in a direction orthogonal to the optical axis of the first focus lens (See Claim 1, lines 9-12); a first voice coil motor that includes a first drive magnet, a first yoke, and a first coil mounted on the first lens frame and moves the first lens frame in the direction of the optical axis in a case in which current flows in the first coil (See Claim 1, lines 13-17); a second voice coil motor that includes a second drive magnet, a second yoke, and a second coil mounted on the second lens frame and moves the second lens frame in the direction of the optical axis in a case in which current flows in the second coil (See Claim 1, lines 18-22); a third voice coil motor that includes a third drive magnet, a third yoke, and a third coil mounted on the blur-correction lens frame and moves the blur-correction lens frame in a first direction in a plane orthogonal to the optical axis in a case in which current flows in the third coil (See Claim 1, lines 23-28); a fourth voice coil motor that includes a fourth drive magnet, a fourth yoke, and a fourth coil mounted on the blur-correction lens frame and moves the blur-correction lens frame in a second direction orthogonal to the first direction in a plane orthogonal to the optical axis in a case in which current flows in the fourth coil (See Claim 1, lines 29-34); a first position sensor that magnetically detects a position of the first lens frame in the direction of the optical axis (See Claim 1, lines 35-36); and a second position sensor that magnetically detects a position of the second lens frame in the direction of the optical axis (See Claim 1, lines 37-38); wherein in a case in which a line connecting the first position sensor to the optical axis is set as a first reference line and a line orthogonal to the first reference line and passing through the optical axis is set as a second reference line in a state in which the first position sensor, the second position sensor, the third voice coil motor, and the fourth voice coil motor are viewed in the direction of the optical axis, the first position sensor and the second position sensor are arranged in a first region of the first region and a second region partitioned by the second reference line and the third drive magnet and the third yoke of the third voice coil motor and the fourth drive magnet and the fourth yoke of the fourth voice coil motor are arranged in the second region (See Claim 1, lines 45-59).  Claims 1-14 of U.S. Patent No. 10895712 additionally similarly claims and discloses wherein the first position sensor and the second position sensor are arranged so as to overlap with each other in a state in which the first position sensor and the second position sensor are viewed in the direction of the optical axis (See Claim 3); wherein the third voice coil motor and the fourth voice coil motor are arranged so as to be symmetric with respect to the first reference line in a state in which the third voice coil motor and the fourth voice coil motor are viewed in the direction of the optical axis (See Claim 4); an imaging apparatus comprising the above optical device; and an imaging element that takes the subject image to be obtained through the optical device (See Claim 13); and the optical device is included in an exchangeable lens unit including a connector that is attachable to and detachable from a camera body including the imaging element (See Claim 14).

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10241349 to Izumi et al.
U.S. Patent No. 7443422 to Usui. 
U.S. Patent No. 8582205 to Hasegawa. 
U.S. Patent No. 8159746 to Suzuki. 
U.S. Patent No. 7154682 to Umezu et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
8/10/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872